Exhibit 10.3


AVON PRODUCTS, INC.
2016 OMNIBUS INCENTIVE PLAN


PERFORMANCE CONTINGENT
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.    Grant of Performance Contingent Restricted Stock Unit Award. Pursuant to
the provisions of its 2016 Omnibus Incentive Plan (as amended and restated from
time to time, the “Plan”), Avon Products, Inc. (the “Company”) has awarded you
(the “Grantee”) Performance Contingent Restricted Stock Units (the “PRSUs”),
representing the right to receive, in the future, shares of Stock (the “Shares”)
as set forth in the Grantee’s grant notification. The PRSUs are subject to the
terms and conditions set forth below, as well as those terms and conditions set
forth in the Plan, all of which are hereby incorporated by this reference. All
capitalized terms used in this Performance Contingent Restricted Stock Unit
Award Agreement (this “Agreement”) shall have the meaning set forth in the Plan
unless otherwise defined herein.
2.    Nature of PRSUs; Issuance of Shares.
The PRSUs represent a right to receive Shares on the Settlement Date (as defined
below) but do not represent a current interest in the Shares. If all the terms
and conditions hereof and of the Plan are met, then the Grantee shall be issued
Shares on the Settlement Date. Notwithstanding the foregoing or anything in this
Agreement to the contrary, the Company reserves the right to determine to settle
all or a portion of the Grantee’s vested PRSUs in cash, in lieu of Shares. Any
such cash payment to the Grantee will equal (x) the Fair Market Value of a Share
as of the Settlement Date multiplied by (y) the number of vested PRSUs the
Company determines to settle in cash. Notwithstanding anything in this Agreement
to the contrary, in the event the number of Shares that would be delivered upon
settlement of the PRSUs would exceed the maximum number of Shares that may be
made subject to an Award under the Plan, the amount in excess of the limit shall
be settled in cash equal to the Fair Market Value of such excess Shares,
determined as of the Settlement Date. Such cash payment shall be subject to any
applicable limits on cash awards and other requirements of the Plan (or any
successor thereto).
The Grantee should be aware that vesting of the PRSUs will, to the extent
settled in Shares, result in the ownership of Shares and will require the
Grantee to open and use a U.S. brokerage account. The Grantee will personally be
responsible for any local compliance requirements in relation to all of the
above transactions. These requirements may change from time to time, and the
Company cannot guarantee that the Grantee will be able to receive Shares on the
Settlement Date. Moreover, the Company is not liable for any decrease of value
of the Shares.
3.    Restrictions on Transfer of PRSUs. The PRSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.







--------------------------------------------------------------------------------


Exhibit 10.3


4.    Vesting of PRSUs; Voting; Dividends and Dividend Equivalents.
(a)    Subject to Section 5, vesting of the PRSUs shall occur on the date set
forth in the Grantee’s grant notification (such date the “Vesting Date”), and
settlement shall occur on the date set forth in the Grantee’s grant notification
(such date, the “Settlement Date”) (which shall be no later than 60 days after
the Vesting Date). Subject to Section 5, vesting and settlement are contingent
upon: (i) the Grantee being employed by the Company or any of its Subsidiaries
on the Vesting Date; and (ii) satisfaction by the Company of performance
measures set forth in the Grantee’s grant notification (the “Performance
Measures”), as determined by the Committee.
(b)    The Grantee does not have the right to vote any of the Shares underlying
the PRSUs or to receive dividends or Dividend Equivalents on or with respect to
the Shares prior to the date such Shares are issued to the Grantee pursuant to
the terms hereof.
5.    Separation from Service.
(a)    Separation from Service by the Company without Cause. If the Grantee
incurs an involuntary Separation from Service by the Company (and, if
applicable, by any Subsidiary for whom the Grantee is employed) other than for
Cause on or after January 1 of the year following the date of grant (the “Grant
Date”) and the Grantee has not attained Retirement (for all purposes under this
Agreement, as such term is defined under the Plan as of the date hereof) and
will not be eligible for Retirement at the end of the salary continuation period
for which the Grantee is eligible under a severance pay plan of the Company or
any Subsidiary or some other agreement between the Grantee and the Company or
any Subsidiary (as if the Grantee made any available election under such plan or
agreement to extend the salary continuation period by the maximum period
available to such Grantee), in either case as in effect on the date hereof
(disregarding any actual election made by the Grantee under such plan or
agreement), then, provided that the Company has satisfied the Performance
Measures as of the Vesting Date, a pro-rata portion of the PRSUs awarded
hereunder shall become vested and such pro-rata portion of PRSUs shall be
settled in the form of Shares issued to the Grantee on the Settlement Date. The
number of PRSUs that vest shall be determined by multiplying the number of
Shares subject to the PRSUs that are actually earned based on achievement of the
applicable Performance Measures by a fraction, the numerator of which shall be
the number of completed months of the Grantee’s employment from the Grant Date
to the date of the Grantee’s Separation from Service (typically the last day of
active employment), and the denominator of which shall be the total number of
months from the Grant Date to the Vesting Date.
(b)    Separation from Service Due to Retirement. If the Grantee incurs a
voluntary Separation from Service due to Retirement on or after January 1 of the
year following the Grant Date, or the Grantee incurs an involuntary Separation
from Service by the Company (and, if applicable by any Subsidiary by whom the
Grantee is employed) other than for Cause on or after January 1 of the year
following the Grant Date, and the Grantee is or will be eligible for Retirement
at the end of the salary continuation period for which the Grantee is eligible
under a severance pay plan of the Company or any Subsidiary or some other
agreement between the Grantee and the Company or any Subsidiary (as if the
Grantee made any available election under such plan or agreement to extend the
salary continuation period by the maximum period available to such Grantee), in
either case as in effect on the date hereof (disregarding any actual election
made by the Grantee under such plan or agreement), then, provided that the
Company has satisfied the Performance Measures as of the Vesting Date, a
pro-rata portion of the PRSUs awarded hereunder shall become vested and such
pro-rata portion of PRSUs shall be issued to the Grantee on the Settlement Date.
The number of PRSUs that vest shall be determined by multiplying the number of
Shares subject to the PRSUs that are actually earned based on achievement of the
applicable Performance Measures by a fraction, the numerator of which shall be
the number of completed months of the Grantee’s employment





--------------------------------------------------------------------------------

Exhibit 10.3


from the Grant Date to the date of the Grantee’s Separation from Service
(typically the last day of active employment), and the denominator of which
shall be the total number of months from the Grant Date to the Vesting Date.
(c)    Separation from Service Due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then, provided that the Company has
satisfied the Performance Measures as of the Vesting Date, a pro-rata portion of
the PRSUs awarded hereunder shall become vested and such pro-rata portion of
PRSUs shall be issued to the Grantee on the Settlement Date. The number of PRSUs
that vest shall be determined by multiplying the number of Shares subject to the
PRSUs that are actually earned based on achievement of the applicable
Performance Measures by a fraction, the numerator of which shall be the number
of completed months of the Grantee’s employment from the Grant Date to the date
of the Grantee’s Separation from Service (typically the last day of active
employment), and the denominator of which shall be the total number of months
from the Grant Date to the Vesting Date.
(d)    Death. If the Grantee dies before otherwise incurring a Separation from
Service, then, provided that the Company has satisfied the Performance Measures
as of the Vesting Date, a pro-rata portion of the PRSUs awarded hereunder shall
become vested and such pro-rata portion of PRSUs shall be issued to the Grantee
on the Settlement Date. The number of PRSUs that vest shall be determined by
multiplying the number of Shares subject to the PRSUs that are actually earned
based on achievement of the applicable Performance Measures by a fraction, the
numerator of which shall be the number of completed months of the Grantee’s
employment from the Grant Date to the date of the Grantee’s Separation from
Service (typically the last day of active employment), and the denominator of
which shall be the total number of months from the Grant Date to the Vesting
Date.
(e)    Separations from Service Causing Forfeiture. All PRSUs are forfeited if
the Grantee incurs a Separation from Service from the Company (and, if
applicable, from any Subsidiary by whom the Grantee is employed) under any of
the following conditions: (i) an involuntary Separation from Service by the
Company or any Subsidiary for Cause prior to the Settlement Date; (ii) an
involuntary Separation from Service by the Company or any Subsidiary other than
for Cause prior to January 1 of the year following the Grant Date; (iii) a
voluntary Separation from Service due to Retirement prior to January 1 of the
year following the Grant Date; or (iv) a voluntary Separation from Service
(excluding Retirement or Disability) at any time prior to the Vesting Date,
provided that to the extent the Grantee provides notice of his or her voluntary
Separation from Service the PRSUs shall be forfeited as of the date that such
notice is given.
(f)    Change in Control. Notwithstanding any other provision of this Agreement,
in the event of a Change in Control, the vesting and settlement of the PRSUs
shall be governed by the provisions of the Plan regarding a Change in Control,
which are incorporated herein by reference.
(g)    Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of PRSUs
under this Agreement, a paid or unpaid leave of absence of the Grantee that has
been approved by the Company shall not constitute a Separation from Service of
the Grantee, except to the extent that such leave of absence constitutes a
“separation from service” (as defined in U.S. Internal Revenue Code Section 409A
(“Section 409A”)). During such paid or unpaid leave of absence, until a
“separation from service” occurs, the PRSUs shall continue to vest as set forth
in this Agreement and the Grantee’s grant notification. For the avoidance of
doubt, vesting of PRSUs under this Agreement during any notice period relating
to any termination of the Grantee’s employment by the Company (and, if
applicable, by any Subsidiary for whom the Grantee is employed) other than for
Cause is determined under Section 8(j) of this Agreement. For purposes of
determining the vesting of PRSUs under this Agreement, the Grantee’s employment
by a Subsidiary shall





--------------------------------------------------------------------------------

Exhibit 10.3


be considered a Separation from Service on the date on which such Subsidiary
ceases to be a Subsidiary, provided that, in such event, any issuance of Shares
or amount payable in respect of the PRSUs to the Grantee pursuant to this
Agreement shall be made on the Settlement Date.
(h)    Six-Month Wait under U.S. Internal Revenue Code Section 409A. If (i) any
payment hereunder is a non-exempt amount payable under a “nonqualified deferred
compensation plan” (as defined in Section 409A) upon a Separation from Service
(other than death) and (ii) the Grantee is a “specified employee” (as that term
is defined in Section 409A) and pursuant to procedures established by the
Company) on the Grantee’s Separation from Service, then any Shares or cash
payable pursuant to the PRSU on account of the Grantee’s Separation from Service
(other than death) will not be paid to the Grantee during the six-month period
immediately following such Separation from Service. Instead, the Shares or cash
that would have been payable to the Grantee on account of the Grantee’s
Separation from Service shall be paid no earlier than the later of (i) the first
day of the seventh month following the Grantee’s Separation from Service and
(ii) the Settlement Date.
6.    Non-Competition/Non-Solicitation/Non-Disclosure.
The Grantee agrees that, during the Grantee’s employment, beginning on the Grant
Date, and for a period of one year after the Grantee’s Separation from Service
with the Company (and, if applicable, a Subsidiary) for any reason whatsoever
(including, but not limited to with or without Cause, Retirement or Disability),
he or she shall not, without the prior written consent of the Committee, engage
in any of the following activities:
(a)    directly or indirectly engage or otherwise participate in any business
which is competitive with any significant business of the Company or any
Subsidiary, including without limitation, the Grantee’s acceptance of employment
with, entrance into a consulting or advisory arrangement with, rendering
services to or otherwise facilitating the business of Amway Corp./Alticor Inc.,
Amore Pacific, Arabela, Arbonne, Beiersdorf (Nivea), COTY, De Millus S.A., Ebel
Int’l/Belcorp Corp., Elizabeth Arden, Faberlic, Herbalife Ltd., Inter Parfums,
Jequiti, Lady Racine/LR Health & Beauty Systems GmbH, LG Health & Household,
L’Occitane, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way
(Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Origami Owl, Reckitt Benckiser PLC,
Revlon Inc., Rodan & Fields, Shaklee Corp., Shiseido, Stella & Dot, Silpada, The
Body Shop Int’l PLC, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corp., Unilever Group (N.V. and PLC), Vorwerk & Co. KG/Jafra
Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), Younique
or any of their affiliates; or
(b)    solicit or aid in the solicitation of any employees of the Company or any
Subsidiary to leave their employment.
In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.
In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance, employment or similar contract or any Company
policy, then in addition to any other remedies the





--------------------------------------------------------------------------------

Exhibit 10.3


Company may have available to it, unless otherwise determined by the Committee:
(i) all unvested PRSUs granted hereunder shall be forfeited; (ii) all vested but
not yet settled PRSUs hereunder shall be forfeited; (iii) if Shares have been
issued to the Grantee in respect of all or a portion of the vested PRSUs
hereunder, then the Grantee shall forfeit all such Shares so issued to the
Grantee hereunder; and (iv) if cash has been paid to the Grantee in lieu of
Shares in respect of all or a portion of the PRSUs hereunder, then the Grantee
shall pay to the Company all such cash so paid; provided, however, that if the
Grantee no longer holds Shares issued to the Grantee hereunder, then, the
Grantee shall pay to the Company in cash the Fair Market Value of the Shares
issued to the Grantee hereunder, determined as of the date of such issuance.
Notwithstanding anything in this Section 6 to the contrary, this Agreement is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict the Grantee from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
7.    Recoupment. Except where void by law and unless otherwise determined by
the Company, the PRSUs, and any Shares or cash issued upon settlement of any
vested PRSUs, are subject to forfeiture and/or recoupment in the event that a
Grantee has engaged in misconduct, including: (x) a serious violation of the
Company’s Code of Conduct; or (y) a violation of law within the scope of
employment with the Company and its Subsidiaries. All PRSUs hereunder are also
subject to the Company’s Compensation Recoupment Policy.
8.    Service Acknowledgments.
The Grantee acknowledges and agrees as follows:
(a)    The execution and delivery of this Agreement and the granting of the
PRSUs hereunder shall not constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
Subsidiaries to employ the Grantee for any specific period.
(b)    The award of the PRSUs hereunder is voluntary and occasional and does not
entitle the Grantee to any benefit other than that specifically granted under
this Agreement and under the Plan, or to any future grants or other benefits
under the Plan or any similar plan, even if PRSUs have ever been granted in the
past or have repeatedly been granted in the past. Any benefits granted under
this Agreement and under the Plan are extraordinary and not part of the
Grantee’s ordinary or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension, welfare or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any of its Subsidiaries. The Grantee understands and
accepts that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan, and/or the Grantee’s participation therein, at any time, at
the Company’s sole discretion and without notice, subject to applicable law and
the terms of the Plan.
(c)    Nothing in this Agreement shall confer upon the Grantee any right to
continue in the service of the Company or a Subsidiary or interfere in any way
with any right of the Company or a Subsidiary to terminate the employment of the
Grantee at any time, subject to applicable law.
(d)    The Grantee is participating in the Plan, accepting the PRSUs and
entering into this Agreement voluntarily.





--------------------------------------------------------------------------------

Exhibit 10.3


(e)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.
(f)    All decisions with respect to future PRSUs or other grants, if any, will
be at the sole discretion of the Company.
(g)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty. The value of the Shares may increase or
decrease.    
(h)    Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding this award, the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
Shares.
(i)    In consideration of the grant of the PRSUs, (i) the Grantee shall have no
claim or entitlement to compensation or damages arising from (x) forfeiture of
the PRSUs resulting from termination of the Grantee’s service (for any reason
whether or not in breach of local law) or otherwise pursuant to this Agreement
or (y) diminution in value of the PRSUs or Shares underlying the PRSUs and (ii)
the Grantee irrevocably releases the Company and its Subsidiaries from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting the
PRSUs, the Grantee shall be deemed irrevocably to have waived the Grantee’s
entitlement to pursue such a claim.
(j)    Any notice period mandated under applicable law or otherwise arising in
connection with an involuntary Separation from Service by the Company (and, if
applicable, by any Subsidiary for whom the Grantee is employed) other than for
Cause shall be treated as service for the purpose of determining the vesting of
the PRSUs. However, any notice period mandated under applicable law or otherwise
for which the Grantee receives pay in lieu of such notice shall not be treated
as service for purposes of determining the vesting of the PRSUs, and the
Grantee’s right to the vesting of Shares in settlement of the PRSUs after
termination of service, if any, will be measured by the date of termination of
the Grantee’s active service and will not be extended by any such notice period.
Similarly, if the Company elects to place the Grantee on garden leave (or the
equivalent) during any notice period arising in connection with an involuntary
Separation from Service by the Company (and, if applicable, by any Subsidiary
for whom the Grantee is employed) other than for Cause, such garden leave period
shall not be treated as service for the purpose of determining the vesting of
the PRSUs, and the Grantee’s right to settlement of the PRSUs after termination
of service, if any, will be measured by the date of termination of the Grantee’s
active service (i.e., the commencement of such leave) and will not be extended
by any such leave. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether the Grantee’s service
has terminated and the effective date of such termination.
(k)    The grant of PRSUs will not be interpreted to form an employment contract
or employment relationship with the Company or any of its Subsidiaries that does
not otherwise exist.
9.    Data Privacy Acknowledgment and Consent.
By signing this Agreement, the Grantee acknowledges and agrees that in order to
implement, manage and administer this award and the Grantee’s participation in
the Plan, and/or in connection with tax or other governmental and regulatory
compliance activities directly or indirectly related to the PRSUs, the Company
and/or an entity belonging to the Company’s group of companies (including the
Grantee’s employer) may need to process the Grantee’s personal data
(electronically or otherwise), including, but





--------------------------------------------------------------------------------

Exhibit 10.3


not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or other equity securities, directorships
held in the Company, details of all PRSUs or any other entitlements awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor (the “Personal
Data”). The transfer of Personal Data to and collection by third-party service
providers outside the Company’s group of companies, such as the Company’s
authorized agent, may also be necessary in order to implement, manage and
administer this award and the Plan.
The Grantee expressly and unambiguously consents to the collection, use and
other processing of Personal Data by the Company, entities belonging to the
Company’s group of companies, and third-party service providers. The Grantee
understands that Company may transfer Grantee’s Personal Data to the United
States, or other countries which may have a different or lower level of data
protection law than the Grantee’s home country and which are not considered by
the European Commission or the United Kingdom (should the United Kingdom cease
to be a member of the European Economic Area (the “EEA”)) (if the Grantee is a
resident of the United Kingdom or the EEA) or the data protection agencies of
other jurisdictions to have data protection laws equivalent to the laws in
Grantee’s country. The Company will therefore maintain an EU-US Privacy Shield
certification or enter into an alternate data processing and transfer
arrangement authorized by applicable law, such as Standard Contractual Clauses,
to protect the Grantee’s Personal Data consistent with data protection laws of
the European Union or the United Kingdom (should the United Kingdom cease to be
a member of the EEA).
In addition, the Grantee expressly and unambiguously consents to the disclosure
of Personal Data to, and processing by, a third party in the event of any
potential or actual reorganization, merger, sale, joint venture, assignment,
transfer or other disposition of all or any portion of the Company’s business,
assets or stock (including in connection with any bankruptcy or similar
proceedings); and as the Company believes necessary or appropriate: (a) under
applicable law, including laws outside of Grantee’s country; (b) to comply with
legal processes; and (c) to respond to requests from public and government
authorities including public and government authorities outside of Grantee’s
country.


The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, managing and administering this award and the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Shares acquired upon settlement of the PRSUs. The
Grantee understands that Personal Data will be held only as long as is necessary
to implement, manage and administer this award and the Grantee’s participation
in the Plan, unless a longer retention period is required by applicable laws,
regulations, rules or valid requests or orders of a court or other dispute
resolution forums or of a governmental or public authority, in each case,
including those of a court or other dispute resolution forums or of a
governmental or public authority outside of Grantee’s country. The Grantee
understands that he or she may, at any time, view his or her Personal Data,
request additional information about the storage and processing of his or her
Personal Data, require any necessary amendments to his or her Personal Data that
is incorrect or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing the Grantee’s local stock program coordinator.
If Grantee does not consent, or if Grantee later seeks to revoke Grantee’s
consent, Grantee’s employment status or career with the Company or Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Grantee’s consent is that the Company would not be able to grant
PRSUs under the Plan or other equity awards, or manage or administer such
awards. Therefore, Grantee understands that refusing or withdrawing Grantee’s
consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to consent or





--------------------------------------------------------------------------------

Exhibit 10.3


withdrawal of consent, the Grantee understands that he or she may contact the
Grantee’s local stock program coordinator.
If the Grantee is a resident of the EEA or the United Kingdom (should the United
Kingdom cease to be a member of the EEA), his or her Personal Data will not be
processed on the basis of consent (unless the Grantee provides a specific
consent separate from this Section 9), but will be processed where necessary to
fulfil the Company’s contractual obligations with the Grantee, where necessary
to comply with the Company’s legal obligations under any applicable laws, or to
meet the Company’s legitimate business interests. The Company has a legitimate
interest in managing its business appropriately including incentivizing its
employees, complying with its legal and contractual obligations, and keeping its
records accurate and up to date. Grantees who are residents of the EEA or the
United Kingdom (should the United Kingdom cease to be a member of the EEA)
should refer to the Privacy Statement for Associates issued by his or her
employer for additional information about the processing of the Grantee’s
Personal Data and his or her privacy rights. The Privacy Statement for
Associates will govern the processing of the Grantee’s Personal Data in
connection with the administration of this award and the Grantee’s participation
in the Plan.


The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. The Grantee may obtain details with respect to the
collection use, processing and transfer of his/her Personal Data in relation to
Plan participation and may also request a list with names and addresses of
potential recipients of the Data and/or access to and updates of such Personal
Data, if needed, by contacting his or her local stock program coordinator.
10.    Responsibility for Taxes.
By accepting this grant, the Grantee hereby irrevocably elects to satisfy any
taxes and social insurance contribution withholding required to be withheld by
the Company or its Subsidiaries on the date of grant or vesting of the PRSUs or
the date of delivery or sale of any Shares hereunder or on any earlier date on
which such taxes or social insurance contribution withholding may be due (“Tax
Liability”) by authorizing the Company or any of its Subsidiaries to withhold a
sufficient number of Shares that would otherwise be deliverable to the Grantee
upon settlement of the PRSUs (or, if the PRSUs are settled in cash in lieu of
Shares, an amount of cash sufficient to satisfy the Tax Liability). If, for any
reason, the Shares or cash that would otherwise be deliverable to the Grantee
upon settlement of the PRSUs would be insufficient to satisfy the Tax Liability,
the Company and any of its Subsidiaries are authorized to withhold an amount
from the Grantee’s wages or other compensation sufficient to satisfy the Tax
Liability. Furthermore, the Grantee agrees to pay the Company or its
Subsidiaries any amount of the Tax Liability that cannot be satisfied through
one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Settlement Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made for any reason (including pursuant to a deferral election made by the
Grantee under the Company’s Deferred Compensation Plan, if applicable), the
Grantee hereby irrevocably elects to satisfy such Tax Liability by delivering
cash to the Company in an amount sufficient to satisfy such Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, the Grantee acknowledges and agrees that the ultimate
responsibility for the Tax Liability is and remains with the Grantee. The
Grantee further acknowledges that: (x) the Company and its Subsidiaries make no
representations or undertakings regarding the Tax Liability; (y) the Company and
its Subsidiaries do not commit to structure the terms of the grant or any other
aspect of the PRSUs to reduce or eliminate the Tax Liability; and (z) the
Grantee should consult a tax adviser regarding the Tax Liability.





--------------------------------------------------------------------------------

Exhibit 10.3


The Grantee acknowledges that he or she may not participate in the Plan and the
Company and its Subsidiaries shall have no obligation to deliver Shares until
the Tax Liability has been fully satisfied by the Grantee.
11.    U.S. Internal Revenue Code Section 409A. To the extent the Grantee is
subject to Section 409A, any provision, application or interpretation of this
Agreement that is inconsistent with Section 409A shall be disregarded. In no
event shall the Company, any of its affiliates, any of its agents, or any member
of the Board have any liability for any taxes, interest or penalties imposed in
connection with a failure of the Plan to comply with Section 409A.
12.    Notice. Any notice required to be given hereunder to the Grantee shall be
addressed to the Grantee at his or her current address shown on the Company’s
records. Notice shall be sent by mail, express delivery or, if practical, by
electronic delivery or hand delivery.
13.    Provisions Inconsistent with Translation. To the extent that the Grantee
has been provided with a translation of this Agreement, the English language
version of this Agreement shall prevail in case of any discrepancies or
ambiguities due to translation.
14.     Acknowledgment. The Company and the Grantee agree that the PRSUs are
granted under, and governed by, the Grantee’s grant notification, this Agreement
and the Plan. The Grantee: (x) acknowledges receipt of a copy of such grant
notification, this Agreement, the Plan and the prospectus relating to the Plan;
(y) represents that the Grantee has carefully read and is familiar with their
provisions; and (z) hereby accepts the PRSUs subject to all of the terms and
conditions set forth in the Grantee’s grant notification, this Agreement and the
Plan.
15.    Compliance with Laws and Regulations. The granting of the PRSUs and the
delivery of Shares hereunder shall be subject to all applicable laws, rules and
regulations. The issuance of Shares will be subject to and conditioned upon
compliance by the Company and its Subsidiaries and the Grantee with all
applicable laws and regulations and with all applicable requirements of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted at the time of such issuance or transfer. If any provision of this
Agreement conflicts with applicable mandatory law, the provisions of such law
shall govern.
16.    Additional Conditions to Issuance of Shares. If at any time the Company
determines, in its discretion, that as a condition to the issuance of Shares to
the Grantee (or the Grantee’s estate) hereunder, it is necessary or desirable to
(i) list, register, qualify or comply with the rules of any securities exchange,
(ii) qualify or comply with any applicable state, federal or foreign law,
including the applicable tax code and related regulations, or (iii) obtain the
consent or approval of any governmental regulatory authority or securities
exchange, then such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval is completed,
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of Shares hereunder will violate
federal securities laws or other applicable law, the Company will defer delivery
until the earliest date on which the Company reasonably anticipates that the
delivery of Shares hereunder will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state,
federal or foreign law or securities exchange and to obtain any such consent or
approval of any such governmental authority or securities exchange.
17.    Foreign Exchange. The Grantee acknowledges and agrees that it is the
Grantee’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the issuance and delivery of the Shares
pursuant to the vesting of the PRSUs and that the Grantee shall be





--------------------------------------------------------------------------------

Exhibit 10.3


responsible for any reporting of inbound international fund transfers required
under applicable law. The Grantee is advised to seek appropriate professional
advice as to how the exchange control regulations apply to the Grantee’s
specific situation. The Grantee acknowledges and agrees that neither the Company
nor any Subsidiary shall be liable for any foreign exchange rate fluctuation
between Grantee’s local currency and the United States Dollar that may affect
the value of the PRSUs, or of any amounts due to Grantee pursuant to the
settlement of the PRSUs or the subsequent sale of any Shares acquired upon
settlement.
18.    Miscellaneous. The Company at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the Grantee
shall not be materially adversely affected without the Grantee’s written consent
(except to the extent permitted under the Plan). No waiver by either party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. All amounts credited in respect of the PRSUs to the book-entry account
under this Agreement shall continue for all purposes to be part of the general
assets of the Company. The Grantee’s interest in such account shall make the
Grantee only a general, unsecured creditor of the Company. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law. In lieu of issuing a fraction of a Share resulting from
an adjustment of the PRSUs pursuant to Section 9 of the Plan or otherwise, the
Company shall be entitled to pay to the Grantee an amount equal to the Fair
Market Value of such fractional Share. The terms of this Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns, and to the benefit of the Grantee and the Grantee’s beneficiaries,
executors, administrators, heirs and successors. The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.


19.    Entire Agreement. This Agreement (including Appendix A), the Plan and the
Grantee’s grant notification contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.


20.    Applicable Law. This Agreement (including Appendix A), the Plan and the
Grantee’s grant notification, and all actions taken hereunder or under the Plan,
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to the conflict of law principles thereof.


21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the PRSUs or future PRSUs
that may be awarded under the Plan by electronic means, or request the Grantee’s
consent to participate in the Plan by electronic means. Such means of electronic
delivery may include, but do not necessarily include, the delivery of a link to
a Company intranet or the Internet site of a third party involved in
administering this award or the Plan, the delivery of the document via
electronic mail or such other means of electronic delivery specified by the
Company. The Grantee consents to the electronic delivery of the Plan documents
(including the prospectus relating to the Plan) and this Agreement. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically, at no cost to the Grantee, by contacting the
Company by telephone or in writing. The Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Grantee understands
that the Grantee must provide the Company or any designated third-party
administrator with a paper copy of any documents if the attempted electronic
delivery of such





--------------------------------------------------------------------------------

Exhibit 10.3


documents fails. The Grantee may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if the Grantee has provided an electronic mail
address), at any time by notifying the Company of such revoked consent or
revised electronic mail address by telephone, postal service or electronic mail.
Finally, the Grantee understands that he or she is not required to consent to
electronic delivery of documents.
22.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding Grantee’s acceptance of this award, participation in the Plan, or
acquisition or sale of the underlying Shares. The Grantee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her acceptance of this award and participation in the Plan before taking
any action related to the Plan.
23.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each party and delivered to the other party.
24.    Appendix. Notwithstanding any provisions in this Agreement, the PRSUs
shall be subject to any special terms, conditions or notifications set forth in
Appendix A to this Agreement for the Grantee’s country, which shall constitute
part of this Agreement. Moreover, if the Grantee relocates to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.
[Signatures on Next Page]






IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.
By the Grantee’s acceptance of this Agreement, the Grantee and the Company agree
that the PRSUs are granted under and governed by the terms and conditions of the
Plan, the Grantee’s grant notification and this Agreement. The Grantee has
reviewed the Plan, the Plan prospectus, the Grantee’s grant notification and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Plan prospectus, the Grantee’s grant notification and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Plan prospectus, the Grantee’s grant notification and this
Agreement. The Grantee further agrees to notify the Company upon any change in
Grantee’s residence address.

















--------------------------------------------------------------------------------

Exhibit 10.3


AVON PRODUCTS, INC.
GRANTEE

jansignaturepnga08.jpg [jansignaturepnga08.jpg]
Chief Executive Officer
Name:













APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF
PERFORMANCE CONTINGENT RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE
AVON PRODUCTS, INC. 2016 OMNIBUS INCENTIVE PLAN
NON-U.S. EMPLOYEES




This Appendix includes additional terms and conditions that govern the PRSUs
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
The Grantee understands and agrees that the Company strongly recommends that the
Grantee not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because applicable
rules and regulations regularly change, sometimes on a retroactive basis, and
the information may be out of date at the time the PRSUs vest or the Shares
underlying the PRSUs are issued.


In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws of Grantee’s country
may apply to his or her situation.


The Grantee further understands and agrees that if the Grantee is a citizen or
resident of a country other than the one in which the Grantee is currently
working, transfers employment after grant of the PRSUs, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Grantee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply,
or determine that other terms and conditions are necessary or advisable in order
to comply with local law or to facilitate the administration of the Agreement.


Argentina


Securities Law Notice







--------------------------------------------------------------------------------

Exhibit 10.3


The Grantee understands and agrees that neither the grant of the PRSUs nor the
issuance of Shares constitute a public offering as defined under Argentine law.
The offering of the PRSUs is a private placement. As such, the offering is not
subject to the supervision of any Argentine governmental authority.


Exchange Control Information
The Grantee is solely responsible for complying with the exchange control rules
that may apply to the Grantee in connection with his or her participation in the
Plan and/or transfer of proceeds from the sale of Shares or receipt of dividends
acquired under the Plan into Argentina. Prior to transferring funds into
Argentina, the Grantee should consult his or her local bank and/or exchange
control advisor to confirm what will be required by the bank because
interpretations of the applicable Central Bank regulations vary by bank and
exchange control rules and regulations are subject to change without notice.


Brazil


Compliance with Laws


By accepting the PRSUs, the Grantee agrees to comply with applicable Brazilian
laws and to report and pay any and all applicable Tax Liability associated with
the vesting of the PRSUs, the sale of the Shares acquired pursuant thereto and
the receipt of any dividends. By accepting the PRSUs, the Grantee further agrees
that, for all legal purposes: (i) the benefits provided under the Plan are the
result of commercial transactions unrelated to the Grantee’s employment; (ii)
the Plan is not a part of the terms and conditions of the Grantee’s employment;
and (iii) the income from the PRSUs, if any, is not part of the Grantee’s
remuneration from employment.


Report of Overseas Assets


If the Grantee is resident or domiciled in Brazil, the Grantee will be required
to submit an annual declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights
equals or exceeds US$100,000. Assets and rights that must be reported include,
but are not limited to, the Shares acquired under the Plan.


Colombia


Foreign Exchange Notice


The Grantee understands and acknowledges that if the Grantee’s total overseas
investments, including but not limited to any Shares acquired under the Plan, at
any time exceeds US $500,000, the Grantee must register such investments with
the Colombian Central Bank by June 30 of the following year.


Overseas Investment Registration


The Grantee understands and acknowledges that if the Grantee’s total overseas
investments, including but not limited to any payment or Shares acquired
pursuant to the Plan, at any time exceeds US $500,000, the Grantee is required
to register such investments with the Colombian Central Bank by June 30 of the
following year.


Germany







--------------------------------------------------------------------------------

Exhibit 10.3


Exchange Control Information


If the Grantee remits proceeds in excess of €12,500 out of or into Germany, such
cross-border payment must be reported monthly to the State Central Bank. In the
event that the Grantee makes or receives a payment in excess of this amount, the
Grantee is responsible for obtaining the appropriate form from a German bank and
complying with applicable reporting requirements. In addition, the Grantee must
report on an annual basis if the Grantee holds shares exceeding 10% of the total
voting capital of the Company.


Securities Disclaimer


Participation in the Plan is exempt or excluded from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Germany.


Mexico


Employment and Labor Law Acknowledgments


As a condition of accepting the PRSUs, the Grantee acknowledges and agrees that:
(i) the PRSUs are not related to the salary or any other contractual benefits
provided to the Grantee by the Grantee’s employer; (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment; (iii) the grant of the PRSUs is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee; and (iv) neither the grant of the PRSUs nor the issuance of Shares in
any way establishes a labor relationship between the Grantee and the Company,
which is headquartered in the United States, or any additional rights between
the Grantee and the Grantee’s employer, based in Mexico.


By accepting the PRSUs, the Grantee acknowledges that he or she has received a
copy of the Plan, the Agreement and the Grantee’s grant notification, and has
reviewed the Plan, the Agreement, including this Appendix, and the Grantee’s
grant notification in their entirety, and fully understands and accepts all
provisions thereof.


The Grantee acknowledges and confirms that the Grantee does not reserve any
action or right to bring any claim against the Company or its Subsidiaries for
any compensation or damages as a result of participation in the Plan and
therefore grants a full and broad release to the Company and its Subsidiaries
with respect to any claim that may arise under the Plan.


Compliance with Mexican Securities Laws


The Plan, the PRSUs and the Shares are exempt from affirmative registration
requirements in Mexico because the rights to acquire Shares pursuant to the
PRSUs and the Plan are limited to specified qualified employees in Mexico and
communicated in a private and confidential manner.


Poland


Foreign Exchange Notice


The Grantee understands and acknowledges that the Grantee must notify the
National Bank of Poland of the value of all foreign share ownership, including
but not limited to Shares acquired under the Plan, if such ownership exceeds a
designated threshold. If required, the reports are due on a quarterly basis by
the 20th day following the end of each quarter. The reports are filed on special
forms available on the website of the National Bank of Poland. In addition, the
Grantee should maintain evidence of such foreign





--------------------------------------------------------------------------------

Exhibit 10.3


exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Grantee is strongly encouraged to consult
with an appropriate legal advisor regarding these requirements.


Securities Disclaimer


The grant of the PRSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Poland.


Romania


Exchange Control Information


If the Grantee deposits the proceeds from the sale of Shares issued to the
Grantee at purchase in a bank account in Romania, the Grantee may be required to
provide the Romanian bank with appropriate documentation explaining the source
of the funds. The Grantee should consult his or her personal advisor to
determine whether the Grantee will be required to submit such documentation to
the Romanian bank.


Securities Disclaimer


Participation in the Plan is exempt or excluded from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Romania.


Spain


Tax Reporting Obligation for Assets Held Abroad


Individuals in Spain are required to report assets and right located outside of
Spain (which would include Shares or any funds held in a U.S. brokerage account)
on Form 720 by March 31st after each calendar year. A report is not required if
the value of assets held outside of Spain is EUR 50,000 or less or if the assets
held outside of Spain have not increased by more than EUR 20,000 compared to the
previous year (assuming that a prior report has been filed reporting these
assets). The Grantee is encouraged to consult his or her personal tax advisor
for more information on how to complete the report and the specific information
on what types of assets are required to be reported.


Exchange Control Information


The Grantee must declare the acquisition of stock in a foreign company
(including Shares acquired under the Plan) to the Dirección General de Política
Comercial e Inversiones Exteriores (“DGPCIE”) of the Ministerio de Economia for
statistical purposes. He or she must also declare ownership of any stock in a
foreign company (including Shares acquired under the Plan) with the Directorate
of Foreign Transactions each January while the stock is owned. In addition, if
the Grantee wishes to import the share certificates into Spain, he or she must
declare the importation of such securities to the DGPCIE.


When receiving foreign currency payments derived from the ownership of the
Shares (i.e., dividends or sale proceeds), the Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Grantee will need to provide the following information: (i) his or her name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment and the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) any further
information that may be required.







--------------------------------------------------------------------------------

Exhibit 10.3


Securities Disclaimer


The grant of the PRSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain.


Turkey


Securities Law Information
Under Turkish law, the Grantee is not permitted to sell Shares acquired under
the Plan in Turkey. The Grantee must sell the Shares acquired under the Plan
outside of Turkey. The Shares are currently traded on the New York Stock
Exchange in the United States under the ticker symbol “AVP” and Shares may be
sold on this exchange.
Exchange Control Information
Under Turkish exchange control regulations, the Grantee may be required to use a
financial intermediary institution approved under the Turkish Capital Market Law
to acquire or sell shares traded on a foreign market and to report such activity
to the Capital Markets Board.  The Grantee should consult his or her personal
advisor regarding these requirements.


United Kingdom


Tax and National Insurance Contributions


If the Company determines that it is required to account to HM Revenue & Customs
for the Tax Liability and any Secondary NIC Liability or to withhold any other
tax as a result of the PRSUs, the Grantee, as a condition to the vesting of the
PRSUs, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding liabilities. The Grantee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Shares acquired
pursuant to the PRSUs.
As a further condition of the vesting of the PRSUs under the Plan, the Grantee
may at the Company’s discretion be directed to join with the Company, or if and
to the extent that there is a change in the law, any of its Subsidiaries or
person who is or becomes a Secondary Contributor in making a Joint Election
which has been approved by HM Revenue & Customs, for the transfer of the whole
Secondary NIC Liability.
To the extent permitted by law, the Grantee hereby agrees to indemnify and keep
indemnified the Company and its Subsidiaries for any Tax Liability.


Securities Disclosure


Neither the Agreement nor this Appendix is an approved prospectus for the
purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan and
the PRSUs are exclusively available in the UK to bona fide employees and former
employees of the Company and any UK Subsidiary.






****
End of the Appendix



